DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendments and arguments on 02/18/2022.  Claims 2 and 12 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 10 - 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 20190369626) in view of Suzuki (US 20170349178).    

Claim 1, Lui discloses a method, comprising:
determining a first reference line representing a path through an environment for an autonomous driving vehicle [see at least p 0048,Figs 3, 10, 11, 12 - implementations of a trajectory planner according to this disclosure can generate a smooth trajectory for an autonomous vehicle (AV), from a source location to a destination location, by, for example, receiving HD map data, teleoperation data, and other input data; stitching (e.g., fusing, connecting, etc.) the input data longitudinally to determine a speed profile for a path from the source location to the destination location (e.g., the speed profile specifying how fast the AV can be driven along different segments of the path from the source location to the destination location)];
determining a speed constraint function based on a set of speed limits associated with the environment, a set of curvatures of the path, and a set of obstacles in the environment [see at least Figs 5, 7 – 8; and p0159 – p0161; p the road speed limits 702 can be the road speed limits, such as those posted on speed limit signs (e.g., 20 MPH, 65 MPH, etc.). In an example, the road speed limits 702 can be obtained from an HD map. The curvature speed limits 704 can be data relating vehicle speed to a curvature of a turn, such as a turn along the coarse driveline of the AV. Alternatively, the curvature speed limits 704 can only provide road curvature information (e.g., the turning radius of a curve). The curvature speed limits 704 can be limits on the lateral acceleration of the AV. As such, the speed plan can include decreased AV speeds, consistent with the curvature speed limits 704, when the AV curves; The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and acceleration are calculated for a look-ahead time (i.e., a future time horizon). In an example, the look-ahead time can be 6 seconds];

 determining a set of speeds for the path through the environment based on the speed constraint function [see at least p0141 - The strategic speed plan module 524 determines specific speed(s) along the different portions of the coarse driveline. For example, the strategic speed plan module 524 can determine that, on a first straight section of the coarse driveline, the speed of the autonomous vehicle can be set to the speed limit of that first straight section; and on a subsequent second curved section of the coarse driveline, the speed of the autonomous vehicle is to be set to a slower speed. As such, the strategic speed plan module 524 computes a law-abiding (e.g., respecting speed limits and stop lines), comfortable (e.g., physically and emotionally), and physically realizable speed profile (e.g., speed versus distance along the driveline) for the coarse driveline],



and wherein the determining the speed constraint function comprises discretizing one or more of the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment, based on a specified resolution [ see Liu at least Fig 5, p0141 – 0145 - The trajectory planner 500 can receive drive goals 501. The trajectory planner 500 can receive a sequence of drive goals 501 that can represent, for example, a series of lane selections and speed limits that connect a first location to a second location. For example, a drive goal of the drive goals 501 can be “starting at location x, travel on a lane having a certain identifier (e.g., lane with an identifier that is equal to A123) while respecting speed limit y”. The trajectory planner 500 can be used to generate a trajectory that accomplishes the sequence of the drive goals 501. 
The transition determined by the driveline synthesis module 526 can be speed dependent. For example, a shorter transition distance can be required for the AV to transition from the first lane to the second lane when the AV is moving at a slower speed than when the AV is moving at a higher speed. For example, in a heavy traffic situation where the autonomous vehicle is traveling at a slower speed (e.g., 15 MPH), 20 yards may be required for the transition; however, if the autonomous vehicle is traveling at a higher speed (e.g., 65 MPH), then the transition distance may be 100 yards. As such, the driveline synthesis module 526 can determine the transition position depending on the speed of the AV.
The output of the driveline synthesis module 526 is provided to the object avoidance layer 506. The output of the driveline synthesis module 526 includes the coarse driveline and the strategic speed plan. The object avoidance layer 506 generates a medium-term, discrete-time speed plan and lateral constraints on the coarse driveline. For discrete points in time the future (or, equivalently, at discrete locations along the path of the AV), the discrete-time speed plan module 528 determines (i.e., calculates) a respective desired speed for the AV];

determining a set of speeds for the path through the environment based on the speed constraint function; [see at least p0141 - The strategic speed plan module 524 determines specific speed(s) along the different portions of the coarse driveline. For example, the strategic speed plan module 524 can determine that, on a first straight section of the coarse driveline, the speed of the autonomous vehicle can be set to the speed limit of that first straight section; and on a subsequent second curved section of the coarse driveline, the speed of the autonomous vehicle is to be set to a slower speed. As such, the strategic speed plan module 524 computes a law-abiding (e.g., respecting speed limits and stop lines), comfortable (e.g., physically and emotionally), and physically realizable speed profile (e.g., speed versus distance along the driveline) for the coarse driveline] and 

controlling the autonomous driving vehicle based on the path and the set of speeds [see at least p0385, p0389, p0392 and Figs 5 and 28-the AV can be operated according to an optimized trajectory, such as described with respect to the trajectory optimization layer 508 of FIG. 5; the process 2800 determines a strategic speed plan for the coarse driveline. The strategic speed plan can be a strategic speed plan determined by a strategic speed plan module, such as the strategic speed plan module 524 of FIG. 5. As such, the strategic speed plan module 524 determines specific speed(s) along the different portions of the coarse driveline].
Lui does not specifically disclose wherein the speed constraint function comprises a continuous function. However, Lui does disclose, implementations of a trajectory planner according to this disclosure can generate a smooth trajectory for an autonomous vehicle (AV), from a source location to a destination location, by, for example, receiving HD map data, teleoperation data, and other input data; stitching (e.g., fusing, connecting, etc.) the input data longitudinally to determine a speed profile for a path from the source location to the destination location (e.g., the speed profile specifying how fast the AV can be driven along different segments of the path from the source location to the destination location); and, at discrete time points (e.g., every few milliseconds), having the trajectory planner process constraints related to static and dynamic objects, which are observed based on sensor data of the AV, to generate a smooth trajectory for the AV for the next time window (e.g., a look-ahead time of 6 seconds) [see p0048].
Further teaching given a current speed of the AV, the object avoidance layer 506 generates a real-time speed plan. Using the real-time speed plan, the object avoidance layer 506 can estimate future locations of the AV at discrete future time points. The future locations can be evaluated against the locations of the objects (i.e., the objects of the world model) to provide (e.g., generate) a smooth drive for the AV; providing a smooth drive (i.e., a smooth trajectory) can be an iterative process [see p0147].

The Examiner also uses Suzuki. 
Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway. In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon determining that a sudden change point P is present by the sudden change point determination unit 30. By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.
Therefore, it would have been obvious to modify Lui, to include wherein the speed constraint function comprises a continuous function, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle. 
	
	
	
Claim 3, Lui as modified discloses the method of claim 1, wherein determining the speed constraint function further comprises:
determining a set of speeds based on the set of speed limits associated with the environment, the set of curvatures of the path, the set of obstacles in the environment, and the specified resolution [see at least p0166 – and Fig 7 - at a location along the coarse driveline, the minimum of the road speed limits 702, the curvature speed limits 704, and the seamless autonomous mobility SAM data 706 can be used as the speed limit of the AV. The vehicle acceleration limits 710 and the comfort limits 712 relate acceleration to speed. As such, and in an example, the vehicle acceleration limits 710 and the comfort limits 712 can be combined by finding the minimum of the two maximum curves (comfort, speed). As such, at low speed, comfort can limit the maximum acceleration of the AV; whereas at high speed, the acceleration limits (e.g., the power) of the AV can limit the acceleration of the AV. A speed profile can be generated by solving for the fastest speed profile along the coarse driveline that satisfies the constraints on speed (speed limit at any given location along the driveline) and acceleration (acceleration limit at any given speed)].


Claim 4, Lui as modified discloses the method of claim 3, but does not specifically disclose wherein determining the speed constraint function further comprises: forming a set of segments between the set of speeds by connecting each speed in the set of speeds with a next speed in the set of speeds.
However, Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway. In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon determining that a sudden change point P is present by the sudden change point determination unit 30. By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.
Therefore, it would have been obvious to modify Lui as modified, to include forming a set of segments between the set of speeds by connecting each speed in the set of speeds with a next speed in the set of speeds, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle. 
	



Claim 10, Lui as modified discloses the method of claim 1, but does not specifically disclose wherein the speed constraint function comprises a differentiable function.
First the Examiner would like to note that a differentiable function is a term of mathematics wherein a differentiable function of one real variable is a function whose derivative exists at each point in its domain. In other words, the graph of a differentiable function has a non-vertical tangent line at each interior point in its domain. A differentiable function is smooth (the function is locally well approximated as a linear function at each interior point) and does not contain any break, angle, or cusp.
However, Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway. In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon determining that a sudden change point P is present by the sudden change point determination unit 30. By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.
Therefore, it would have been obvious to modify Lui as modified, to include wherein the speed constraint function comprises a differentiable function, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle. 



	
Claim 11, Lui discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, [see p 0080 - the memory 122 may include any tangible non-transitory computer-usable or computer-readable medium capable of, for example, containing, storing, communicating, or transporting machine-readable instructions or any information associated therewith, for use by or in connection with the processor 120. The memory 122 may include, for example, one or more solid state drives, one or more memory cards, one or more removable media, one or more read-only memories (ROM), one or more random-access memories (RAM)…]
the operations comprising:
determining a first reference line representing a path through an environment for an autonomous driving vehicle [see at least p 0048,Figs 3, 10, 11, 12 - implementations of a trajectory planner according to this disclosure can generate a smooth trajectory for an autonomous vehicle (AV), from a source location to a destination location, by, for example, receiving HD map data, teleoperation data, and other input data; stitching (e.g., fusing, connecting, etc.) the input data longitudinally to determine a speed profile for a path from the source location to the destination location (e.g., the speed profile specifying how fast the AV can be driven along different segments of the path from the source location to the destination location)];

 determining a speed constraint function based on a set of speed limits associated with the environment, a set of curvatures of the path, and a set of obstacles in the environment [see at least Figs 5, 7 – 8; and p0159 – p0161; p the road speed limits 702 can be the road speed limits, such as those posted on speed limit signs (e.g., 20 MPH, 65 MPH, etc.). In an example, the road speed limits 702 can be obtained from an HD map. The curvature speed limits 704 can be data relating vehicle speed to a curvature of a turn, such as a turn along the coarse driveline of the AV. Alternatively, the curvature speed limits 704 can only provide road curvature information (e.g., the turning radius of a curve). The curvature speed limits 704 can be limits on the lateral acceleration of the AV. As such, the speed plan can include decreased AV speeds, consistent with the curvature speed limits 704, when the AV curves; The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and acceleration are calculated for a look-ahead time (i.e., a future time horizon). In an example, the look-ahead time can be 6 seconds];
and wherein the determining the speed constraint function comprises discretizing one or more of the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment, based on a specified resolution [ see Liu at least Fig 5, p0141 – 0145 - The trajectory planner 500 can receive drive goals 501. The trajectory planner 500 can receive a sequence of drive goals 501 that can represent, for example, a series of lane selections and speed limits that connect a first location to a second location. For example, a drive goal of the drive goals 501 can be “starting at location x, travel on a lane having a certain identifier (e.g., lane with an identifier that is equal to A123) while respecting speed limit y”. The trajectory planner 500 can be used to generate a trajectory that accomplishes the sequence of the drive goals 501. 
The transition determined by the driveline synthesis module 526 can be speed dependent. For example, a shorter transition distance can be required for the AV to transition from the first lane to the second lane when the AV is moving at a slower speed than when the AV is moving at a higher speed. For example, in a heavy traffic situation where the autonomous vehicle is traveling at a slower speed (e.g., 15 MPH), 20 yards may be required for the transition; however, if the autonomous vehicle is traveling at a higher speed (e.g., 65 MPH), then the transition distance may be 100 yards. As such, the driveline synthesis module 526 can determine the transition position depending on the speed of the AV.
The output of the driveline synthesis module 526 is provided to the object avoidance layer 506. The output of the driveline synthesis module 526 includes the coarse driveline and the strategic speed plan. The object avoidance layer 506 generates a medium-term, discrete-time speed plan and lateral constraints on the coarse driveline. For discrete points in time the future (or, equivalently, at discrete locations along the path of the AV), the discrete-time speed plan module 528 determines (i.e., calculates) a respective desired speed for the AV];

 determining a set of speeds for the path through the environment based on the speed constraint function [see at least p0141 - The strategic speed plan module 524 determines specific speed(s) along the different portions of the coarse driveline. For example, the strategic speed plan module 524 can determine that, on a first straight section of the coarse driveline, the speed of the autonomous vehicle can be set to the speed limit of that first straight section; and on a subsequent second curved section of the coarse driveline, the speed of the autonomous vehicle is to be set to a slower speed. As such, the strategic speed plan module 524 computes a law-abiding (e.g., respecting speed limits and stop lines), comfortable (e.g., physically and emotionally), and physically realizable speed profile (e.g., speed versus distance along the driveline) for the coarse driveline]
controlling the autonomous driving vehicle based on the path and the set of speeds [see at least p0385, p0389, p0392 and Figs 5 and 28-the AV can be operated according to an optimized trajectory, such as described with respect to the trajectory optimization layer 508 of FIG. 5; the process 2800 determines a strategic speed plan for the coarse driveline. The strategic speed plan can be a strategic speed plan determined by a strategic speed plan module, such as the strategic speed plan module 524 of FIG. 5. As such, the strategic speed plan module 524 determines specific speed(s) along the different portions of the coarse driveline].
Lui does not specifically disclose wherein the speed constraint function comprises a continuous function. However, Lui does disclose, implementations of a trajectory planner according to this disclosure can generate a smooth trajectory for an autonomous vehicle (AV), from a source location to a destination location, by, for example, receiving HD map data, teleoperation data, and other input data; stitching (e.g., fusing, connecting, etc.) the input data longitudinally to determine a speed profile for a path from the source location to the destination location (e.g., the speed profile specifying how fast the AV can be driven along different segments of the path from the source location to the destination location); and, at discrete time points (e.g., every few milliseconds), having the trajectory planner process constraints related to static and dynamic objects, which are observed based on sensor data of the AV, to generate a smooth trajectory for the AV for the next time window (e.g., a look-ahead time of 6 seconds) [see p0048].
Further teaching given a current speed of the AV, the object avoidance layer 506 generates a real-time speed plan. Using the real-time speed plan, the object avoidance layer 506 can estimate future locations of the AV at discrete future time points. The future locations can be evaluated against the locations of the objects (i.e., the objects of the world model) to provide (e.g., generate) a smooth drive for the AV; providing a smooth drive (i.e., a smooth trajectory) can be an iterative process [see p0147].
The Examiner also uses Suzuki. 
Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway. In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon determining that a sudden change point P is present by the sudden change point determination unit 30. By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.
Therefore, it would have been obvious to modify Lui, to include wherein the speed constraint function comprises a continuous function, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle.



Claim 13, Lui as modified discloses the non-transitory machine-readable medium of claim 11, wherein determining the speed constraint function further comprises:
determining a set of speeds based on the set of speed limits associated with the environment, the set of curvatures of the path, the set of obstacles in the environment, and the specified resolution [see at least p0166 – and Fig 7 - at a location along the coarse driveline, the minimum of the road speed limits 702, the curvature speed limits 704, and the seamless autonomous mobility SAM data 706 can be used as the speed limit of the AV. The vehicle acceleration limits 710 and the comfort limits 712 relate acceleration to speed. As such, and in an example, the vehicle acceleration limits 710 and the comfort limits 712 can be combined by finding the minimum of the two maximum curves (comfort, speed). As such, at low speed, comfort can limit the maximum acceleration of the AV; whereas at high speed, the acceleration limits (e.g., the power) of the AV can limit the acceleration of the AV. A speed profile can be generated by solving for the fastest speed profile along the coarse driveline that satisfies the constraints on speed (speed limit at any given location along the driveline) and acceleration (acceleration limit at any given speed)].



Claim 14, Lui as modified discloses the non-transitory machine-readable medium of claim 13, but does not specifically disclose wherein determining the speed constraint function further comprises: forming a set of segments between the set of speeds by connecting each speed in the set of speeds with a next speed in the set of speeds.
However, Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway. In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon determining that a sudden change point P is present by the sudden change point determination unit 30. By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.
Therefore, it would have been obvious to modify Lui, to include forming a set of segments between the set of speeds by connecting each speed in the set of speeds with a next speed in the set of speeds, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle. 












Claim 20, Lui discloses a data processing system, comprising:
a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations [see at least p0006 - The processor is configured to execute instructions of a simulation autonomous vehicle (AV) stored in the memory to receive recorded driving data from a recorded AV, the recorded driving data includes decision-making data generated using a first decision-making algorithm, sensing data, and movement data including positions of the recorded AV]; 

 the operations including: 
determining a first reference line representing a path through an environment for an autonomous driving vehicle [see at least p 0048,Figs 3, 10, 11, 12 - implementations of a trajectory planner according to this disclosure can generate a smooth trajectory for an autonomous vehicle (AV), from a source location to a destination location, by, for example, receiving HD map data, teleoperation data, and other input data; stitching (e.g., fusing, connecting, etc.) the input data longitudinally to determine a speed profile for a path from the source location to the destination location (e.g., the speed profile specifying how fast the AV can be driven along different segments of the path from the source location to the destination location)];

 determining a speed constraint function based on a set of speed limits associated with the environment, a set of curvatures of the path, and a set of obstacles in the environment [see at least Figs 5, 7 – 8; and p0159 – p0161; p the road speed limits 702 can be the road speed limits, such as those posted on speed limit signs (e.g., 20 MPH, 65 MPH, etc.). In an example, the road speed limits 702 can be obtained from an HD map. The curvature speed limits 704 can be data relating vehicle speed to a curvature of a turn, such as a turn along the coarse driveline of the AV. Alternatively, the curvature speed limits 704 can only provide road curvature information (e.g., the turning radius of a curve). The curvature speed limits 704 can be limits on the lateral acceleration of the AV. As such, the speed plan can include decreased AV speeds, consistent with the curvature speed limits 704, when the AV curves; The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and acceleration are calculated for a look-ahead time (i.e., a future time horizon). In an example, the look-ahead time can be 6 seconds];
and wherein the determining the speed constraint function comprises discretizing one or more of the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment, based on a specified resolution [ see Liu at least Fig 5, p0141 – 0145 - The trajectory planner 500 can receive drive goals 501. The trajectory planner 500 can receive a sequence of drive goals 501 that can represent, for example, a series of lane selections and speed limits that connect a first location to a second location. For example, a drive goal of the drive goals 501 can be “starting at location x, travel on a lane having a certain identifier (e.g., lane with an identifier that is equal to A123) while respecting speed limit y”. The trajectory planner 500 can be used to generate a trajectory that accomplishes the sequence of the drive goals 501. 
The transition determined by the driveline synthesis module 526 can be speed dependent. For example, a shorter transition distance can be required for the AV to transition from the first lane to the second lane when the AV is moving at a slower speed than when the AV is moving at a higher speed. For example, in a heavy traffic situation where the autonomous vehicle is traveling at a slower speed (e.g., 15 MPH), 20 yards may be required for the transition; however, if the autonomous vehicle is traveling at a higher speed (e.g., 65 MPH), then the transition distance may be 100 yards. As such, the driveline synthesis module 526 can determine the transition position depending on the speed of the AV.
The output of the driveline synthesis module 526 is provided to the object avoidance layer 506. The output of the driveline synthesis module 526 includes the coarse driveline and the strategic speed plan. The object avoidance layer 506 generates a medium-term, discrete-time speed plan and lateral constraints on the coarse driveline. For discrete points in time the future (or, equivalently, at discrete locations along the path of the AV), the discrete-time speed plan module 528 determines (i.e., calculates) a respective desired speed for the AV];


 determining a set of speeds for the path through the environment based on the speed constraint function [see at least p0141 - The strategic speed plan module 524 determines specific speed(s) along the different portions of the coarse driveline. For example, the strategic speed plan module 524 can determine that, on a first straight section of the coarse driveline, the speed of the autonomous vehicle can be set to the speed limit of that first straight section; and on a subsequent second curved section of the coarse driveline, the speed of the autonomous vehicle is to be set to a slower speed. As such, the strategic speed plan module 524 computes a law-abiding (e.g., respecting speed limits and stop lines), comfortable (e.g., physically and emotionally), and physically realizable speed profile (e.g., speed versus distance along the driveline) for the coarse driveline]
controlling the autonomous driving vehicle based on the path and the set of speeds [see at least p0385, p0389, p0392 and Figs 5 and 28-the AV can be operated according to an optimized trajectory, such as described with respect to the trajectory optimization layer 508 of FIG. 5; the process 2800 determines a strategic speed plan for the coarse driveline. The strategic speed plan can be a strategic speed plan determined by a strategic speed plan module, such as the strategic speed plan module 524 of FIG. 5. As such, the strategic speed plan module 524 determines specific speed(s) along the different portions of the coarse driveline].
Lui does not specifically disclose wherein the speed constraint function comprises a continuous function. However, Lui does disclose, implementations of a trajectory planner according to this disclosure can generate a smooth trajectory for an autonomous vehicle (AV), from a source location to a destination location, by, for example, receiving HD map data, teleoperation data, and other input data; stitching (e.g., fusing, connecting, etc.) the input data longitudinally to determine a speed profile for a path from the source location to the destination location (e.g., the speed profile specifying how fast the AV can be driven along different segments of the path from the source location to the destination location); and, at discrete time points (e.g., every few milliseconds), having the trajectory planner process constraints related to static and dynamic objects, which are observed based on sensor data of the AV, to generate a smooth trajectory for the AV for the next time window (e.g., a look-ahead time of 6 seconds) [see p0048].
Further teaching given a current speed of the AV, the object avoidance layer 506 generates a real-time speed plan. Using the real-time speed plan, the object avoidance layer 506 can estimate future locations of the AV at discrete future time points. The future locations can be evaluated against the locations of the objects (i.e., the objects of the world model) to provide (e.g., generate) a smooth drive for the AV; providing a smooth drive (i.e., a smooth trajectory) can be an iterative process [see p0147].
The Examiner also uses Suzuki. 
Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway. In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon determining that a sudden change point P is present by the sudden change point determination unit 30. By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.
Therefore, it would have been obvious to modify Lui, to include wherein the speed constraint function comprises a continuous function, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle.




Claims 5 – 7 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 20190369626) in view of Suzuki (US 20170349178) and Lee (US 20150353082).  

Claim 5, Lui as modified discloses the method of claim 4, but does not specifically disclose wherein determining the speed constraint function further comprises: determine set of polynomial functions to represent the set of segments, wherein each polynomial function in the set of polynomial functions represents a respective segment in the set of segments. 
However, Lee discloses a method for automated lane centering and/or lane changing purposes for a vehicle traveling on a roadway that employs roadway points from a map database to determine a reference vehicle path and sensors on the vehicle for detecting static and moving objects to adjust the reference path [see Abst]. 
Further teaching the desired path information and the predicted path information are compared to generate an error signal that is sent to a lane change controller that provides a steering angle signal to turn the vehicle and reduce the error signal, where the path generation processor employs a fifth order polynomial equation to determine the desired path of the vehicle based on the input signals. The desired path information and the predicted path information are compared to generate an error signal that is sent to a lane change controller that provides a steering angle signal to turn the vehicle and reduce the error signal, where the path generation processor employs a fifth order polynomial equation to determine the desired path of the vehicle based on the input signals [see at least Figs 2, 3, 12, p0026 – p0047; p0054 – p0062; also see first segment 62 and second segment 64].
Therefore, it would have been obvious to modify Lui as modified, to include wherein determining the speed constraint function further comprises: determine set of polynomial functions to represent the set of segments, wherein each polynomial function in the set of polynomial functions represents a respective segment in the set of segments, as suggested and taught by Lee, providing smooth maneuvering and automated lane centering and lane changing control of the autonomous vehicle. 

Claim 6, Lui as modified discloses the method of claim 5, but does not specifically disclose wherein the set of polynomial functions comprises a set of quintic polynomial functions. 
However, Lee discloses the desired path information and the predicted path information are compared to generate an error signal that is sent to a lane change controller that provides a steering angle signal to turn the vehicle and reduce the error signal, where the path generation processor employs a fifth order polynomial equation to determine the desired path of the vehicle based on the input signals [see p0006].  
Further disclosing, the analysis for the lane path change includes using the first segment lane representation for the initial condition to change the lane and the third segment lane representation for the ending condition of the lane path 76 in the adjacent lane 50. For the initial condition, the path starts from the current vehicle position y(0)=0, the current vehicle heading direction y′(0)=0, and the curvature of the current vehicle path y″(0)=2c.sub.2,seg1. The terminal conditions for when the lane change has been completed at the center of the adjacent lane 50 is aligned with the lane in the first order and second order derivatives as:
The algorithm starts from the fifth-order normalized path equation:
The fifth-order polynomial equation (51) with the determined coefficients a.sub.0, a.sub.1, a.sub.2, a.sub.3, a.sub.4, and a.sub.5 is the final solution for the lane change desired path. Note that the values c.sub.2, seg1, c.sub.0,seg3, c.sub.1,seg3, c.sub.2,seg3, and c.sub.3,seg3 are the lane center parameters determined above [see fig 4 and p0068 – p0072].
Therefore, it would have been obvious to modify Lui as modified, to include wherein the set of polynomial functions comprises a set of quintic polynomial functions,  as suggested and taught by Lee, providing smooth maneuvering and automated lane centering and lane changing control of the autonomous vehicle. 

Claim 7, Lui as modified discloses the method of claim 5, but does not specifically disclose wherein determining the speed constraint function further comprises: combining set of polynomial functions to generate the speed constraint function.
However, Lee discloses a method for automated lane centering and/or lane changing purposes for a vehicle traveling on a roadway that employs roadway points from a map database to determine a reference vehicle path and sensors on the vehicle for detecting static and moving objects to adjust the reference path [see Abst]. 
Further disclosing, the algorithm calculates a short path segment 186 if the vehicle 134 deviates from the reference path 136 to return the vehicle 134 to the reference path 136 and the desired speed using a local close-loop trajectory modeled including a fifth-order polynomial path model and a third-order polynomial speed model as:
y=a.sub.5.Math.x.sup.5+a.sub.4.Math.x.sup.4+a.sub.3.Math.x.sup.3+a.sub.2.Math.x.sup.2+a.sub.1.Math.x+a.sub.0, (75)
v(t)=q.sub.0+q.sub.1t+q.sub.2t.sup.2+q.sub.3t.sup.3.  (76)
where the unknowns (q.sub.0, q.sub.1, q.sub.2, q.sub.3) in equation (76) are determined from:
[00024] q 0 = v 0 , ( 77 ) q 1 = a 0 , ( 78 ) q 2 = 3 .Math. v f - 3 .Math. v 0 t f 2 - ( 2 .Math. a 0 + a f ) t f , ( 79 ) q 3 = 2 .Math. ( v 0 - v f ) t f 3 + ( a 0 + a f ) t f 2 , ( 80 )
where v.sub.o and a.sub.o are the current speed and the current acceleration, respectively, and v.sub.f and a.sub.f are the desired speed and the acceleration, respectively, at time t.sub.f.  Applying the lane geometry and the vehicle motion measurements, the path and speed models will be calculated at every time step to find the values a.sub.0, a.sub.1, a.sub.2, a.sub.3, a.sub.4 and a.sub.5, and q.sub.0, q.sub.1, q.sub.2, and q.sub.3. [see at least p0088 – p0089 and Fig 12].
Therefore, it would have been obvious to modify Lui as modified, to include wherein determining the speed constraint function further comprises: combining set of polynomial functions to generate the speed constraint function, as suggested and taught by Lee, providing smooth maneuvering and automated lane centering and lane changing control of the autonomous vehicle. 

Claim 15, Lui as modified discloses the non-transitory machine-readable medium of claim 14, but does not specifically disclose wherein determining the speed constraint function further comprises:  determine set of polynomial functions to represent the set of segments, wherein each polynomial function in the set of polynomial functions represents a respective segment in the set of segments.
	However, Lee discloses a method for automated lane centering and/or lane changing purposes for a vehicle traveling on a roadway that employs roadway points from a map database to determine a reference vehicle path and sensors on the vehicle for detecting static and moving objects to adjust the reference path [see Abst]. 
Further teaching the desired path information and the predicted path information are compared to generate an error signal that is sent to a lane change controller that provides a steering angle signal to turn the vehicle and reduce the error signal, where the path generation processor employs a fifth order polynomial equation to determine the desired path of the vehicle based on the input signals. The desired path information and the predicted path information are compared to generate an error signal that is sent to a lane change controller that provides a steering angle signal to turn the vehicle and reduce the error signal, where the path generation processor employs a fifth order polynomial equation to determine the desired path of the vehicle based on the input signals [see at least Figs 2, 3, 12, p0026 – p0047; p0054 – p0062; also see first segment 62 and second segment 64].
Therefore, it would have been obvious to modify Lui as modified, to include wherein determining the speed constraint function further comprises: determine set of polynomial functions to represent the set of segments, wherein each polynomial function in the set of polynomial functions represents a respective segment in the set of segments, as suggested and taught by Lee, providing smooth maneuvering and automated lane centering and lane changing control of the autonomous vehicle. 


Claim 16, Lui as modified discloses the non-transitory machine-readable medium of claim 15, but does not specifically disclose wherein the set of polynomial functions comprises a set of quintic polynomial functions.
However, Lee discloses the desired path information and the predicted path information are compared to generate an error signal that is sent to a lane change controller that provides a steering angle signal to turn the vehicle and reduce the error signal, where the path generation processor employs a fifth order polynomial equation to determine the desired path of the vehicle based on the input signals [see p0006].  
Further disclosing, the analysis for the lane path change includes using the first segment lane representation for the initial condition to change the lane and the third segment lane representation for the ending condition of the lane path 76 in the adjacent lane 50. For the initial condition, the path starts from the current vehicle position y(0)=0, the current vehicle heading direction y′(0)=0, and the curvature of the current vehicle path y″(0)=2c.sub.2,seg1. The terminal conditions for when the lane change has been completed at the center of the adjacent lane 50 is aligned with the lane in the first order and second order derivatives as:
The algorithm starts from the fifth-order normalized path equation:
The fifth-order polynomial equation (51) with the determined coefficients a.sub.0, a.sub.1, a.sub.2, a.sub.3, a.sub.4, and a.sub.5 is the final solution for the lane change desired path. Note that the values c.sub.2, seg1, c.sub.0,seg3, c.sub.1,seg3, c.sub.2,seg3, and c.sub.3,seg3 are the lane center parameters determined above [see fig 4 and p0068 – p0072].
Therefore, it would have been obvious to modify Lui as modified, to include wherein the set of polynomial functions comprises a set of quintic polynomial functions,  as suggested and taught by Lee, providing smooth maneuvering and automated lane centering and lane changing control of the autonomous vehicle. 


Claim 17, Lui as modified discloses the non-transitory machine-readable medium of claim 15, but does not specifically disclose wherein determining the speed constraint function further comprises: combining set of polynomial functions to generate the speed constraint function. 
However, Lee discloses a method for automated lane centering and/or lane changing purposes for a vehicle traveling on a roadway that employs roadway points from a map database to determine a reference vehicle path and sensors on the vehicle for detecting static and moving objects to adjust the reference path [see Abst]. 
Further disclosing, the algorithm calculates a short path segment 186 if the vehicle 134 deviates from the reference path 136 to return the vehicle 134 to the reference path 136 and the desired speed using a local close-loop trajectory modeled including a fifth-order polynomial path model and a third-order polynomial speed model as:
y=a.sub.5.Math.x.sup.5+a.sub.4.Math.x.sup.4+a.sub.3.Math.x.sup.3+a.sub.2.Math.x.sup.2+a.sub.1.Math.x+a.sub.0, (75)
v(t)=q.sub.0+q.sub.1t+q.sub.2t.sup.2+q.sub.3t.sup.3.  (76)
where the unknowns (q.sub.0, q.sub.1, q.sub.2, q.sub.3) in equation (76) are determined from: [00024] q 0 = v 0 , ( 77 ) q 1 = a 0 , ( 78 ) q 2 = 3 .Math. v f - 3 .Math. v 0 t f 2 - ( 2 .Math. a 0 + a f ) t f , ( 79 ) q 3 = 2 .Math. ( v 0 - v f ) t f 3 + ( a 0 + a f ) t f 2 , ( 80 ) where v.sub.o and a.sub.o are the current speed and the current acceleration, respectively, and v.sub.f and a.sub.f are the desired speed and the acceleration, respectively, at time t.sub.f.  Applying the lane geometry and the vehicle motion measurements, the path and speed models will be calculated at every time step to find the values a.sub.0, a.sub.1, a.sub.2, a.sub.3, a.sub.4 and a.sub.5, and q.sub.0, q.sub.1, q.sub.2, and q.sub.3. [see at least p0088 – p0089 and Fig 12].
Therefore, it would have been obvious to modify Lui as modified, to include wherein determining the speed constraint function further comprises: combining set of polynomial functions to generate the speed constraint function, as suggested and taught by Lee, providing smooth maneuvering and automated lane centering and lane changing control of the autonomous vehicle. 





	


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 20190369626) in view of Suzuki (US 20170349178) and Kalabic (US 20180284782). 

Claim 8, Lui as modified discloses the method of claim 1, however, it does not specifically disclose the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function.
	However, Kalabic discloses path planning of motion of the vehicles, and more particularly to path planning systems and methods for automatically controlling a motion of a vehicle between different states.
	Further Kalabic discloses some embodiments are based on realization that Reeds-Shepp's (RS) path is discontinuous in curvature due to its optimization parameter 130 minimizing the length of the path connecting an initial state 110 with a target state 120 of a vehicle. Such a parameter of the optimization causes the resulting path 140 to include a sequential composition of line segments and tangential circular arcs having discontinuous-curvature joint points. However, different optimization parameters can result in a continuous-curvature path. Specifically, some embodiments determine a path connecting two states 110 and 120 by minimizing a curvature 150 of that path. Discontinuity of the path curvature increases its curvature, e.g., at the discontinuous-curvature junction points, the value of the curvature is infinite. To that end, the path 160 with minimum-curvature, if it exists, is guaranteed to be continuous [see p0043].
	Therefore, it would have been obvious to modify Lui as modified, to include the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function, as suggested and taught by Kalabic, providing  a path planning system and method to construct a continuous-curvature path connecting an initial state to a target state of a vehicle.

Claim 9, Lui as modified discloses the method of claim 1, however, it does not specifically disclose wherein: the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions is not differentiable.
The Examiner notes that the term “not differentiable” is a mathematical term which also means not continuous or discontinuous, which leaves claim 9 the same as Claim 8 above. 
However, Kalabic discloses path planning of motion of the vehicles, and more particularly to path planning systems and methods for automatically controlling a motion of a vehicle between different states.
	Further Kalabic discloses some embodiments are based on realization that Reeds-Shepp's (RS) path is discontinuous in curvature due to its optimization parameter 130 minimizing the length of the path connecting an initial state 110 with a target state 120 of a vehicle. Such a parameter of the optimization causes the resulting path 140 to include a sequential composition of line segments and tangential circular arcs having discontinuous-curvature joint points. However, different optimization parameters can result in a continuous-curvature path. Specifically, some embodiments determine a path connecting two states 110 and 120 by minimizing a curvature 150 of that path. Discontinuity of the path curvature increases its curvature, e.g., at the discontinuous-curvature junction points, the value of the curvature is infinite. To that end, the path 160 with minimum-curvature, if it exists, is guaranteed to be continuous [see p0043].
	Therefore, it would have been obvious to modify Lui as modified, to include the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function, as suggested and taught by Kalabic, providing  a path planning system and method to construct a continuous-curvature path connecting an initial state to a target state of a vehicle.
	
	




Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 20190369626) in view of Suzuki (US 20170349178) and Kalabic (US 20180284782). 

Claim 18, Lui as modified discloses the non-transitory machine-readable medium of claim 11, but it does not specifically disclose wherein: the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function.
However, Kalabic discloses path planning of motion of the vehicles, and more particularly to path planning systems and methods for automatically controlling a motion of a vehicle between different states.
Further Kalabic discloses some embodiments are based on realization that Reeds-Shepp's (RS) path is discontinuous in curvature due to its optimization parameter 130 minimizing the length of the path connecting an initial state 110 with a target state 120 of a vehicle. Such a parameter of the optimization causes the resulting path 140 to include a sequential composition of line segments and tangential circular arcs having discontinuous-curvature joint points. However, different optimization parameters can result in a continuous-curvature path. Specifically, some embodiments determine a path connecting two states 110 and 120 by minimizing a curvature 150 of that path. Discontinuity of the path curvature increases its curvature, e.g., at the discontinuous-curvature junction points, the value of the curvature is infinite. To that end, the path 160 with minimum-curvature, if it exists, is guaranteed to be continuous [see p0043].
Therefore, it would have been obvious to modify Lui as modified, to include the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function, as suggested and taught by Kalabic, providing  a path planning system and method to construct a continuous-curvature path connecting an initial state to a target state of a vehicle.

Claim 19, Lui as modified discloses the non-transitory machine-readable medium of claim 11, but it does not specifically disclose wherein: the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions is not differentiable.
The Examiner notes that the term “not differentiable” is a mathematical term which also means not continuous or discontinuous, which leaves claim 19 the same as Claim 18 above. 
However, Kalabic discloses path planning of motion of the vehicles, and more particularly to path planning systems and methods for automatically controlling a motion of a vehicle between different states.
	Further Kalabic discloses some embodiments are based on realization that Reeds-Shepp's (RS) path is discontinuous in curvature due to its optimization parameter 130 minimizing the length of the path connecting an initial state 110 with a target state 120 of a vehicle. Such a parameter of the optimization causes the resulting path 140 to include a sequential composition of line segments and tangential circular arcs having discontinuous-curvature joint points. However, different optimization parameters can result in a continuous-curvature path. Specifically, some embodiments determine a path connecting two states 110 and 120 by minimizing a curvature 150 of that path. Discontinuity of the path curvature increases its curvature, e.g., at the discontinuous-curvature junction points, the value of the curvature is infinite. To that end, the path 160 with minimum-curvature, if it exists, is guaranteed to be continuous [see p0043].
	

Therefore, it would have been obvious to modify Lui as modified, to include the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function, as suggested and taught by Kalabic, providing  a path planning system and method to construct a continuous-curvature path connecting an initial state to a target state of a vehicle.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Liu does not disclose    “…wherein the determining the speed constraint function comprises discretizing one or more of the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment, based on a specified resolution”  [See pages 8 – 9 or Remarks]
First the Examiner would like to note that in the Non-Final the Examiner specifically stated:
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

	Therefore, with respect to the recitation of “…wherein the determining the speed constraint function comprises discretizing one or more of the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment, based on a specified resolution” , the Examiner understands that any segment or section of a road where the speed limit changes, and there are discrete distances (length) per segment (specified or desired resolution), the speed constraint may be determined.
	The Examiner, as stated above, uses Lui which teaches the trajectory planner 500 can be, or can be a part of, the trajectory planner 408 of FIG. 4. The trajectory planner 500 can receive drive goals 501. The trajectory planner 500 can receive a sequence of drive goals 501 that can represent, for example, a series of lane selections and speed limits that connect a first location to a second location. For example, a drive goal of the drive goals 501 can be “starting at location x, travel on a lane having a certain identifier (e.g., lane with an identifier that is equal to A123) while respecting speed limit y”. The trajectory planner 500 can be used to generate a trajectory that accomplishes the sequence of the drive goals 501. 
The transition determined by the driveline synthesis module 526 can be speed dependent. For example, a shorter transition distance can be required for the AV to transition from the first lane to the second lane when the AV is moving at a slower speed than when the AV is moving at a higher speed. For example, in a heavy traffic situation where the autonomous vehicle is traveling at a slower speed (e.g., 15 MPH), 20 yards may be required for the transition; however, if the autonomous vehicle is traveling at a higher speed (e.g., 65 MPH), then the transition distance may be 100 yards. As such, the driveline synthesis module 526 can determine the transition position depending on the speed of the AV.
The output of the driveline synthesis module 526 is provided to the object avoidance layer 506. The output of the driveline synthesis module 526 includes the coarse driveline and the strategic speed plan. The object avoidance layer 506 generates a medium-term, discrete-time speed plan and lateral constraints on the coarse driveline. For discrete points in time the future (or, equivalently, at discrete locations along the path of the AV), the discrete-time speed plan module 528 determines (i.e., calculates) a respective desired speed for the AV [see Fig 5 and 0141 – 0145].
Lui teaches the vehicle may determine a set of speeds based on a speed constraint function. The speed constraint function may represent a set of speed limits associated with an environment where the ADV is located, a set of curvatures of the path of the ADV, and a set of obstacles in the environment, as described in at least Fig 5, where a shorter transition distance can be required for the AV to transition from the first lane to the second lane when the AV is moving at a slower speed than when the AV is moving at a higher speed. For example, in a heavy traffic situation where the autonomous vehicle is traveling at a slower speed (e.g., 15 MPH), 20 yards may be required for the transition; however, if the autonomous vehicle is traveling at a higher speed (e.g., 65 MPH), then the transition distance may be 100 yards.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE MARIE LAROSE whose telephone number is (313)446-4856. The examiner can normally be reached M- F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee LaRose/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664